Citation Nr: 0117270	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  92-15 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to a compensable initial evaluation for 
service connected bilateral hearing loss.

2. Entitlement to an increased evaluation for a service 
connected cyst of the left earlobe, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970.

The issue of bilateral hearing loss comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1991 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana that granted the 
veteran's claim of entitlement to service connection for 
right ear hearing loss, at a noncompensable level, and denied 
the veteran's claim of entitlement to service connection for 
left ear hearing loss.  A hearing was held before the RO in 
November 1991.  An August 1994 Board decision remanded the 
issues of service connection for left ear hearing loss, and 
for an increased initial evaluation for right ear hearing 
loss, for further development.  An August 1996 RO decision 
confirmed the denial of service connection for the left ear 
hearing loss, and denied a compensable evaluation for the 
veteran's service connected right ear hearing loss.  A Board 
decision dated April 1998 granted the veteran's claim of 
entitlement to service connection for left ear hearing loss, 
and as such, remanded the resulting issue of bilateral 
hearing loss for further development.  A rating decision 
dated January 1999 granted the veteran a noncompensable 
evaluation for his bilateral hearing loss.  A June 1999 Board 
decision remanded the issue of bilateral hearing loss, for 
consideration under the then newly issued rating criteria for 
hearing loss.  A supplemental statement of the case, 
considering the new law, confirmed the January 1999 rating 
decision granting the veteran a noncompensable rating for his 
bilateral hearing loss, and this appeal ensued.

The issue of an increased evaluation for a service connected 
cyst of the left earlobe comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1991 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana which continued the veteran's 
evaluation for his left earlobe cyst at a noncompensable 
level.  The veteran was given a hearing at the RO in November 
1991.  A Board decision dated August 1994 remanded this issue 
for further development.  An August 1996 RO decision 
continued the veteran's evaluation of his left earlobe cyst 
at a noncompensable level.  An April 1998 Board decision 
remanded this issue for further development, as did a June 
1999 Board decision.

The Board notes that the veteran, during the pendency of this 
appeal, in a rating decision dated August 1996, was granted 
service connection at a 10 percent evaluation for tinnitus.  
As this is the highest award available for tinnitus, the 
Board considers that RO decision to be a full grant of the 
benefits sought on appeal for that issue, and thus the issue 
of tinnitus is no longer before the Board.

The Board further notes that the RO, in an August 2000 
deferred rating decision, found that the veteran's June 2000 
dermatological examination, discussed in detail below, 
constituted an informal claim for multiple cysts as related 
to Agent Orange, precancerous actinic keratoses, and actinic 
solar degeneration including lentigines.  As these issues 
have not yet been decided by the RO, they are referred to the 
RO for adjudication, and any further development warranted 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


FINDINGS OF FACT

1. The veteran's hearing loss is manifested by a mild to 
profound sensorineural hearing loss in the higher 
frequencies bilaterally; he has Level I hearing loss in 
the right ear, and Level I hearing loss in the left ear.

2. The veteran's service connected cyst of the left earlobe 
has been removed, and has resulted in residuals of a well-
healed, non-tender, non-painful scar, with no exfoliation, 
exudation, or itching.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for the 
veteran's service connected bilateral hearing loss have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§  4.85, 4.86 (1998 & 2000).

2. The criteria for a compensable evaluation for the 
veteran's service connected cyst of the left earlobe have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4188, Diagnostic Codes 7803, 7804, 7806, 7819 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"), by virtue of the rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
and numerous BVA remands issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information and medical evidence necessary to 
substantiate the claims.  The RO has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Further, the veteran's service medical records were 
obtained and associated with the claims folder, and such 
records appear to be intact.  The veteran was afforded 
examinations for both his service connected hearing loss, and 
left earlobe cyst.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran in this case.  Therefore, further development and 
further expending of VA's resources is not warranted.  
Accordingly, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist.  See 
VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (to be 
codified as amended at 38 U.S.C. § 5103A, 5107).


1. Entitlement to a compensable initial evaluation for 
service connected bilateral hearing loss.

The veteran contends that an increased evaluation is 
warranted for his bilateral hearing loss.  The history of the 
veteran's claim for bilateral hearing loss is discussed in 
detail in the introduction of this decision.  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The recent evidence of record consists of the reports of VA 
examinations, which include audiometric testing.

The report of a VA examination dated October 1990 indicates 
that the veteran reported a loss of hearing mainly in the 
left ear, with a constant ringing in both ears.  The veteran 
reported trouble hearing in large rooms with background 
noises, and would listen mostly with the right ear.  

Upon examination, the veteran was noted to be able to hear a 
conversational voice.  The veteran was diagnosed with 
probable partial high pitch hearing loss.

On the authorized audiological evaluation in December 1990, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
25
65
LEFT
10
10
10
20
90

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.

On the authorized audiological evaluation in July 1992, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
25
70
LEFT
10
5
10
25
90

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

The examiner at that time noted that the veteran was being 
seen for a hearing aid evaluation.  The veteran at that time 
reported a bilateral high frequency hearing loss due to noise 
exposure in the military service.  He reported a constant 
tinnitus bilaterally of uncertain origin.  Otoscopic 
examination revealed clear canals.  The veteran's tympanic 
membranes and light reflexes were visible bilaterally.  
Audiometric results revealed hearing within normal limits, 
except for a severe to profound sensorineural hearing loss in 
the higher frequencies, bilaterally.  Spondee thresholds were 
consistent, and word recognition scores were normal 
bilaterally.  The examiner recommended that the veteran not 
be given hearing aids at that time.  The veteran was 
counseled regarding assistive listening devices, and 
strategies for effective management of communication 
situations.

On the authorized audiological evaluation in October 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
25
75
LEFT
15
5
20
40
90

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

The examiner at that time noted that the veteran was being 
seen for a hearing aid evaluation.  The veteran reported a 
bilateral progressive high frequency hearing loss due to 
noise exposure in the military service.  He reported a 
constant tinnitus bilaterally of uncertain origin, but denied 
vertigo.  Otoscopic examination revealed clear canals. The 
veteran's tympanic membranes and light reflexes were visible 
bilaterally.  Audiometric results revealed hearing within 
normal limits, except for a mild to profound sensorineural 
hearing loss in the higher frequencies, bilaterally.  The 
examiner noted that speech and acoustic immittance results 
were consistent with pure tone findings, and it was 
recommended that the veteran be fitted with binaural hearing 
aids.

On the authorized audiological evaluation in October 1994, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
25
75
LEFT
15
5
20
30
90

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  
The examiner noted that the veteran, at that time, reported a 
bilateral, progressive, high frequency hearing loss due to 
noise exposure in the service.  The examiner noted that the 
veteran was using binaural ITE hearing aids with good 
success.  The veteran at that time reported a constant 
tinnitus, bilaterally, of uncertain onset.  The veteran 
denied vertigo.  Otoscopic inspection revealed clear canals, 
tympanic membranes and light reflexes were visible 
bilaterally.  Audiometric results revealed hearing within 
normal limits, except for a mild to profound sensorineural 
hearing loss in the higher frequencies bilaterally.  The 
examiner noted that the veteran's speech and acoustic 
immittance results were consistent with the pure tone 
findings.  The examiner indicated that the best estimate of 
the veteran's organic hearing sensitivity was Category I.

A letter from Dr. J.A.M., M.D., dated December 1994, 
indicates, that, in reviewing the hearing test results on the 
veteran's service entrance audio examination of 1967, and his 
separation audio examination, the examiner found that there 
did appear to be a discrepancy in one frequency of 15 
decibels.  This was primarily at the 3000 cycle mark.  The 
remainder of the losses at specific frequencies were not 
changed.  The examiner felt that the 15-decibel difference at 
3000 Hz could be related to acoustic trauma, but more than 
likely was not.  The doctor noted that usually if there is 
acoustic trauma, the hearing loss would peak out at 4000hz.  
The doctor noted that the veteran did have a hearing loss of 
15 and 45 decibels respectively at 4000 and 6000 cycles on 
his entrance physical which basically did not change on a 
separation audiogram.  In reviewing the most recent hearing 
test there had been a degradation of hearing in both ears 
which was consistent with Presbycusis.  The doctor concluded 
by indicating that he did not feel that the veteran's hearing 
loss at that point was really related to any significant 
acoustic trauma exposure during the veteran's service years 
of 1967 to 1970.

On the authorized audiological evaluation in May 1996, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
30
80
LEFT
10
10
20
30
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

The examiner noted that the veteran reported that he believed 
that he suffered from hearing loss while in the service from 
weapons training and running a forklift which was quite 
noisy.  The veteran reported that he has had hearing loss 
since being in the service, that was not noted when he was 
inducted.  The veteran also reported tinnitus in both ears.  
The veteran indicated that wearing his hearing aid not only 
increased his ability to hear, but also seemed to reduce the 
amount of perceived tinnitus he had.

Upon examination, both eardrums and canals looked good.  On 
his audiogram performed that day, the examiner noted that the 
veteran had a hearing loss in both ears that began at 3000 
cycles and got worse at 4000, 6000, and 8000 cycles.  The 
lower frequencies were normal.  The veteran had SRT scores of 
15 in the right, and 10 in the left.  The examiner felt that 
the discrimination scores of 96 percent in each ear were 
better then he would expect with this type of hearing loss, 
though the test is done in a quiet room, and the veteran was 
obviously trying to do his best on the test.  The examiner's 
impression was of sensorineural hearing loss of a moderate 
degree in the high frequencies in both ears.  The examiner 
noted that the veteran seemed to be compensating for this 
hearing loss rather well with hearing aids provided to him by 
the VA.  The examiner noted that the veteran's tinnitus, 
secondary to hearing loss, was directly related to the damage 
to the inner ear caused by high intensity noise exposure, 
causing hearing loss.  The examiner indicated that he felt 
that the tinnitus was part of the hearing loss and should 
also be service connected, and that the veteran should 
continue receiving hearing aids from the VA since his hearing 
loss was declared service connected.

On the authorized audiological evaluation in May 1998, pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
40
90
LEFT
10
15
30
40
95

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The veteran at that time reported a bilateral high frequency 
hearing loss due to noise exposure in the military service.  
He reported a constant tinnitus bilaterally of uncertain 
origin, but denied vertigo.  The examiner indicated that the 
best estimate of the veteran's organic hearing sensitivity 
was Category I, bilaterally.  The examiner noted that the 
veteran's claims file revealed that some hearing loss was 
present at enlistment, which had worsened at that time of 
separation.  The examiner indicated that it was his opinion 
that it was at least as likely as not that the veteran's 
present hearing loss had its origin in the service, and that 
service connection for hearing loss and tinnitus was 
indicated.

On the authorized audiological evaluation in July 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
35
90
LEFT
15
15
25
35
95

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

As noted above, the veteran is currently evaluated at a 
noncompensable level for his service connected bilateral 
hearing loss.  In this regard, the Board notes that the 
evaluation of hearing impairment is based on examinations 
using controlled speech discrimination tests together with 
results of a pure tone audiometric test.  38 C.F.R. § 4.85 
(1999 & 2000).  The results are charted on Table VI and Table 
VII.  Id.  Thus, in order to assign a compensable evaluation 
for his hearing loss, the veteran must demonstrate a decrease 
in percentage of speech discrimination and/or an increase in 
average pure tone decibel loss.

The Board notes that, during the pendency of this appeal, VA 
issued new regulations for evaluating diseases of the ears 
and other sense organs, effective June 10, 1999.  62 Fed. 
Reg. 25,202-25,210 (May 11, 1999).  The Court has held that, 
where laws or regulations change after a claim has been filed 
or reopened and before administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies, unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to provide otherwise, and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also Fischer v. West, 11 Vet. App. 121 (1998).

Upon review of the regulations concerning the application of 
Tables VI and VII , the provisions are essentially unchanged 
and will not affect the outcome this claim.  See 38 C.F.R. 
§ 4.85(a)-(b) (effective prior to June 10, 1999) and as 
amended by 38 C.F.R. § 4.85(b), (e) (effective from June 10, 
1999).  Moreover, in accordance with the revised regulation, 
38 C.F.R. § 4.85(c) provides that "Table VIa will be used 
when the examiner certifies that use of the speech 
recognition test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of § 4.86."  
The provisions of 38 C.F.R. § 4.86 set forth criteria for 
evaluating hearing disability based on exceptional patterns 
of hearing impairment.  Based on the particular facts of this 
case, this revised criteria at sections 4.85(c) and 4.86 are 
not for application.

The Board notes that these new regulations were clearly 
considered by the RO, as they were cited in the August 2000 
Statement of the Case.  Further, in this case, where there 
has been no change in the substantive criteria directly 
affecting the veteran's claim, the Board has determined that 
there is no prejudice to the veteran in proceeding to 
consider the issue.  Remand of the issue would only 
needlessly delay consideration of the veteran's claim, 
without any benefit to the veteran.  The Board further notes 
that the veteran has had ample opportunity to advance 
argument and evidence as to the limitations produced by his 
service connected disability, and there is no prejudice in 
the Board reviewing his claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Taking into account all the evidence, the Board finds that 
the veteran's hearing loss is properly evaluated as 
noncompensable.  In this regard, the Board notes that the 
results of the December 1990 VA audiological examination 
indicate that the veteran had an average pure tone threshold 
in the right ear of 30 decibels with speech recognition of 98 
percent, and an average pure tone threshold in the left ear 
of 33 decibels with speech recognition of 96 percent.  
Evaluating these test scores based on Table VI found at 38 
C.F.R. § 4.85, the veteran's right ear hearing acuity is at 
Level I and his left ear is at Level I.  This level of 
hearing acuity, as reflected on Table VII of 38 C.F.R. § 
4.85, warrants a noncompensable evaluation.

The results of the July 1992 VA audiological examination 
indicate that the veteran had an average pure tone threshold 
in the right ear of 31 decibels with speech recognition of 96 
percent, and an average pure tone threshold in the left ear 
of 33 decibels with speech recognition of 100 percent.  
Evaluating these test scores based on Table VI found at 38 
C.F.R. § 4.85, the veteran's right ear hearing acuity is at 
Level I and his left ear is at Level I.  This level of 
hearing acuity, as reflected on Table VII of 38 C.F.R. § 
4.85, warrants a noncompensable evaluation.

The results of the October 1993 VA audiological examination 
indicate that the veteran had an average pure tone threshold 
in the right ear of 33 decibels with speech recognition of 96 
percent, and an average pure tone threshold in the left ear 
of 39 decibels with speech recognition of 100 percent.  
Evaluating these test scores based on Table VI found at 38 
C.F.R. § 4.85, the veteran's right ear hearing acuity is at 
Level I and his left ear is at Level I.  This level of 
hearing acuity, as reflected on Table VII of 38 C.F.R. § 
4.85, warrants a noncompensable evaluation.

The results of the October 1994 VA audiological examination 
indicate that the veteran had an average pure tone threshold 
in the right ear of 35 decibels with speech recognition of 96 
percent, and an average pure tone threshold in the left ear 
of 36 decibels with speech recognition of 98 percent.  
Evaluating these test scores based on Table VI found at 38 
C.F.R. § 4.85, the veteran's right ear hearing acuity is at 
Level I and his left ear is at Level I.  This level of 
hearing acuity, as reflected on Table VII of 38 C.F.R. § 
4.85, warrants a noncompensable evaluation.

The results of the May 1996 VA audiological examination 
indicate that the veteran had an average pure tone threshold 
in the right ear of 39 decibels with speech recognition of 96 
percent, and an average pure tone threshold in the left ear 
of 24 decibels with speech recognition of 96 percent.  
Evaluating these test scores based on Table VI found at 38 
C.F.R. § 4.85, the veteran's right ear hearing acuity is at 
Level I and his left ear is at Level I.  This level of 
hearing acuity, as reflected on Table VII of 38 C.F.R. § 
4.85, warrants a noncompensable evaluation.

The results of the May 1998 VA audiological examination 
indicate that the veteran had an average pure tone threshold 
in the right ear of 46 decibels with speech recognition of 96 
percent, and an average pure tone threshold in the left ear 
of 45 decibels with speech recognition of 94 percent.  
Evaluating these test scores based on Table VI found at 38 
C.F.R. § 4.85, the veteran's right ear hearing acuity is at 
Level I and his left ear is at Level I.  This level of 
hearing acuity, as reflected on Table VII of 38 C.F.R. § 
4.85, warrants a noncompensable evaluation.

The results of the July 1999 VA audiological examination 
indicate that the veteran had an average pure tone threshold 
in the right ear of 48 decibels with speech recognition of 
100 percent, and an average pure tone threshold in the left 
ear of 43 decibels with speech recognition of 100 percent.  
Evaluating these test scores based on Table VI found at 38 
C.F.R. § 4.85, the veteran's right ear hearing acuity is at 
Level I and his left ear is at Level I.  This level of 
hearing acuity, as reflected on Table VII of 38 C.F.R. § 
4.85, warrants a noncompensable evaluation.

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  Here, such mechanical 
application establishes that no more than a noncompensable 
disability rating is warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991) as amended by VCAA, § 4 (to be codified at 38 U.S.C. 
§ 5107(b)); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
noncompensable rating has been in effect since the effective 
date of service connection for bilateral hearing loss, and at 
no time has it been medically demonstrated that this 
disability has warranted any higher rating.


II. Entitlement to an increased evaluation for a service 
connected cyst of the left earlobe, currently evaluated 
as noncompensable.

The veteran and his representative contend that an increased 
rating is warranted for the veteran's service connected cyst 
of the left earlobe.  A review of the record reflects that 
service connection was established at a noncompensable level 
by an October 1970 decision.  This decision was based on 
service medical records which indicate that an attempted 
excision of a cyst of the veteran's left earlobe was made 
while in service, but was only partially excised at that 
time, and on the results of a VA examination which found a 
small recurrent cyst in the left earlobe, with no 
inflammation or tenderness. 

In July 1990, the veteran applied for an increased rating for 
his left earlobe cyst.  Essentially, it is maintained that 
the evaluation currently assigned for the veteran's service-
connected left earlobe cyst is not adequate, given the 
current symptomatology of this disability.  The recent 
evidence of record includes the report of examinations and 
outpatient treatment records.

The report of a VA examination dated May 1996 indicates, in 
relevant part, that by history, the veteran has not had much 
trouble with the epidermal inclusion cyst in his left earlobe 
since service.  The examiner noted that the cyst had to be 
removed on two occasions, and the veteran was getting along 
pretty well with it.  The veteran may have had one flare up 
since service.  The examiner offered an impression of a 
history of epidermal inclusion cyst that occurred while in 
the service, in the left earlobe, which had not recently been 
causing the veteran any difficulty.

An outpatient treatment report of the veteran's dated June 
1998, indicates that the veteran reported that, since he 
first had his left earlobe cyst removed in service, it had 
come and gone repeatedly.  Upon examination, the veteran was 
noted to have a cyst on the left posterior earlobe that was 
approximately 6mm in diameter.  The examiner set the veteran 
up for removal of the cyst.

An operative report dated July 1998 from Dr. J.A.G., M.D., 
indicates that the veteran's left earlobe cyst was removed.  
That reported noted that the veteran underwent a left 
posterior earlobe cyst excision.  The cyst was noted to be a 
follicular cyst with focal features of trichofolliculoma, 
completely excised.  The cyst in the dermis showed a thick 
wall formed with primitive hair structure compatible with 
trichofolliculoma.

The veteran received an examination in June 2000.  The report 
of that examination indicates that the veteran reported 
having repeated recurrent cysts.  The examiner noted that the 
left earlobe cyst was removed in July 1998.  The veteran 
related a history of multiple cysts including cysts on his 
scalp, face, earlobe, back, and other areas.  Upon 
examination, the doctor noted a well-healed scar on the 
veteran's earlobe with no evidence of recurrence.  The 
examiner was able to palpate cysts on the upper back and over 
the scalp.  The examiner diagnosed the veteran with multiple 
follicular cysts.  The examiner opined that these could be 
related to exposure to Agent Orange in Vietnam which had 
caused chloracne and resultant cysts.  The examiner assured 
the veteran that his scar was well healed on his earlobe, but 
that the veteran did have multiple cysts, which he might seek 
care for if they were symptomatic.  The examiner explained to 
the veteran that these could be the result of exposure to 
Agent Orange in Vietnam.  The examiner also discussed skin 
cancer prevention, given the veteran's sun exposure in 
Vietnam.  The veteran had some sun damaged skin with actinic 
keratoses on his face and actinic lentigines on his face, 
back and chest.

The examiner summarized by indicating that the veteran had 
multiple cysts, probably as a result of exposure to Agent 
Orange in Vietnam, precancerous actinic keratoses relating to 
the tropical sun in Vietnam, and multiple actinic solar 
degeneration including lentigines over the body relating to 
exposure to the tropical sun in Vietnam.

As noted, it is maintained that the noncompensable disability 
evaluation currently assigned to the veteran's left earlobe 
cyst is not adequate.  In this regard, it is pointed out that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities. The governing regulations provide that, 
unless otherwise specified, the higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2000).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The Board notes that the veteran's service-connected left 
earlobe cyst is currently rated as noncompensable under 
38 C.F.R. § 4.118, Diagnostic Code 7819 (2000), for benign 
new growths of the skin.  Under this code, new skin growths 
that are benign are to be rated as scars, disfigurement, etc.  
Unless otherwise provided, conditions listed under diagnostic 
codes 7807 through 7819 are to rated as for eczema, dependent 
upon location, extent, and repugnant or otherwise disabling 
character of manifestations. 38 C.F.R. § 4.118 (2000).

Superficial scars that are poorly nourished with repeated 
ulceration warrant a 10 percent evaluation.  38 C.F.R. § 
4.118, Diagnostic Code 7803 (2000).  A 10 percent evaluation 
is also warranted for superficial scars that are tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2000). Scars may also be rated on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.  A 10 percent rating is the 
highest schedular evaluation assignable under diagnostic 
codes 7803 and 7804.

The criteria for eczema warrant a noncompensable evaluation 
when there is slight, if any, exfoliation, exudation or 
itching on a nonexposed surface or small area.  A 10 percent 
evaluation is warranted for exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent evaluation requires that the disability be 
manifested by exudation or constant itching, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2000).

Taking into account all relevant evidence, the Board finds 
that the veteran's left ear cyst is properly rated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7819 
(2000).  In this regard, the Board notes that the veteran 
himself, in his May 1996 examination, reported that his left 
earlobe cyst had not been giving him much trouble.  The Board 
further notes that the veteran's medical records indicate 
that the veteran's left earlobe cyst was completely removed 
in July 1998.  The report of examination dated June 2000 
noted a well-healed scar on the veteran's earlobe with no 
evidence of recurrence of the cyst.  The veteran's scar was 
not poorly nourished with repeated ulceration, or painful on 
objective demonstration, or in any way limiting of function, 
such that a compensable rating would be warranted under any 
of the Diagnostic Codes dealing with scars.  Further, there 
was no evidence that the veteran's left earlobe cyst, either 
before or after removal, caused exfoliation, exudation or 
itching involving an exposed surface or extensive area, such 
that a compensable rating would be warranted under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2000).

In conclusion, the Board finds that the evidence does not 
demonstrate that the veteran's residuals of a left earlobe 
cyst warrant more than a noncompensable disability evaluation 
under the applicable schedular criteria.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991) as amended by VCAA, § 4 (to be codified at 38 U.S.C. 
§ 5107(b)); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to a compensable initial evaluation for service 
connected bilateral hearing loss is denied.

Entitlement to an increased evaluation for a service 
connected cyst of the left earlobe, currently evaluated as 
noncompensable, is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

